Davison, J.
Martin, the plaintiff below, brought an action before a justice of the peace against the railroad company, to recover the value of a cow, alleged to have been killed by the defendants’ locomotive while running on the road. The justice gave judgment for the plaintiff, from which the defendants appealed. In the Circuit Court there *461was a verdict in favor of the plaintiff, upon which the Court, having refused a new trial, rendered judgment.
J. B. Niles, for the appellants.
The record contains the evidence. It proves that the cow belonged to the plaintiff, and was worth 30 dollars; that she was killed on the track of the Northern Indiana Railroad, by a locomotive of the company, and at a place on said track where it crosses a public highway. It wras also shown that the road was securely fenced on each side, and that there were at its crossings sufficient cattleguards.
These facts were clearly proved on the trial. There is, indeed, no material conflict in the testimony. Neither the complaint nor the proofs in any degree tend to show negligence or misconduct in the company’s agents in running the train.
The case at bar plainly falls within that of The Lafayette and Indianapolis Railroad Company v. Shriner, 6 Ind. R. 141. The reasoning of the Court in that case evidently applies to the one before us. It follows that the verdict was unsustained by the evidence, and a new trial should have been granted.
Per Curiam. — The judgment is reversed with costs. Cause remanded, &c.